Citation Nr: 0944202	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  02-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left brachial plexopathy claimed to have resulted from 
treatment received during a hospitalization in a Department 
of Veterans Affairs Medical Center (VAMC) in May 2001.

2.  Entitlement to an increased rating for deformity of the 
left ankle, secondary to a comminuted fracture of the lower 
one-third of the tibia with metallic internal fixation, 
currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Veteran had a hearing before the DRO 
in April 2003 and the transcript is of record.

The case was brought before the Board in February 2006 and 
again in May 2008, at which times the claims were remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the Veteran in the development of his claims, to 
include affording him a VA examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).




FINDINGS OF FACT

1.  The Veteran currently has chronic left brachial plexus 
neuropathy, which the medical evidence indicates is likely 
due to the triple coronary bypass graft operation (CABG) 
performed by the VA on May 14, 2001.  

2.  There is no medical evidence showing that the Veteran's 
current chronic left brachial plexus neuropathy was a 
proximate result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA. 

3.  The most probative and competent medical evidence, 
however, indicates the Veteran's current chronic left 
brachial plexus neuropathy is such a rare complication of the 
Veteran's May 2001 surgery, that is was not reasonably 
foreseeable in the furnishing of medical care by VA.

4.  The Veteran's residuals of his in-service left tibia 
fracture are manifested by four implanted screws, severe 
degenerative arthritis, evidenced by x-ray, marked limitation 
of motion of the ankle, deformity of the left ankle and 
chronic pain. 


CONCLUSIONS OF LAW

1.  The criteria for disability compensation under 38 
U.S.C.A. § 1151 for left brachial plexopathy claimed to have 
resulted from treatment received during a hospitalization in 
a Department of Veterans Affairs Medical Center (VAMC) in May 
2001, have been met. 38 U.S.C.A. § 1151 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.361 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for deformity of the left ankle, secondary to a 
comminuted fracture of the lower one-third of the tibia with 
metallic internal fixation, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 
5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Initially, the Board notes this decision is granting the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
left brachial plexus neuropathy.  Accordingly, any 
deficiencies in due process with regard to this claim are 
considered non-prejudicial.

With regard to the left ankle claim on appeal, the notice 
requirements were met in this case by letters sent to the 
Veteran in October 2001, December 2001, April 2006 and April 
2009.  Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The April 2006 and April 
2009 letters explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  Accordingly, 
the Board concludes the letters sent to the Veteran 
enumerated above satisfy the VA's duty to notify provisions. 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  With regard 
to the left ankle disability on appeal here, that was done in 
this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examinations in October 2006 
and May 2009 to obtain an opinion as to whether his left 
brachial plexus neuropathy can be directly attributed to his 
VA coronary artery graft surgery and whether such treatment 
was done with negligence, carelessness, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
The examination opinions are the basis of the grant rendered 
here.

With regard to the increased rating claim, such as the left 
ankle disability in this case, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
2001 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2001 and 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims. 

38 U.S.C.A. § 1151 Claim

The Veteran alleges that he currently suffers from 
neurological impairment of his left hand and fingers due to a 
triple coronary artery bypass graft he underwent in May 2001 
at a VA facility.  

Under 38 U.S.C.A. § 1151, entitlement to disability benefits 
are warranted where there is evidence of an additional 
disability proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.  
Id. (emphasis added). 

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were again amended.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

38 C.F.R. § 3.361 substantively changed the standard in which 
§ 1151 claims are adjudicated.  For example, to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical care, it must be shown that (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d).  

In contrast, the prior version, 38 C.F.R. § 3.358, merely 
indicates carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
must be shown.  Id.  The prior version did not itemize ways 
of establishing a showing of carelessness. 

In short, for claims filed prior to October 1, 1997, 38 
C.F.R. § 3.358 applies.  Claims filed on or after October 1, 
1997, however, must be adjudicated under the new provisions 
of 38 C.F.R. § 3.361.

In this case, the Veteran's claim was clearly filed after 
October 1, 1997, specifically in March 2002.  The RO 
adjudicated the Veteran's claim, however, under 38 C.F.R. § 
3.358.  Indeed, § 3.358 specifically indicates that, "This 
section applies to claims received by VA before October 1, 
1997...For claims received by VA on or after October 1, 1997, 
see § 3.361." 38 C.F.R. § 3.358(a) (2009).  Although the RO 
did not apply the proper regulation in adjudicating the 
Veteran's claim, the Board concludes the error is harmless in 
light of the favorable decision rendered here.  

Again, the Veteran alleges he developed a pinched nerve in 
his left hand as a result of a triple coronary artery bypass 
graft conducted by the VA in May 2001.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt. 38 U.S.C.A. § 5107(b). 

The medical evidence confirms the Veteran underwent a 
coronary artery bypass graft times three with left internal 
mammary artery to the left anterior descending, sapherious 
vein graft to ramus and posterior descending artery in May 
2001 in a VA medical facility.  Shortly thereafter, within 
days, the Veteran complained of an inability to use his left 
hand properly, specifically his ring and little fingers.

The Veteran underwent a VA examination in November 2001 where 
the Veteran was diagnosed with severe ulnar nerve neuropathy 
of the left upper extremity, but no specific opinion with 
regard to etiology was rendered.  VA medical treatment 
records also note the Veteran's left ulnar neuropathy 
indicating a possible traction injury at the elbow status-
post the May 2001 surgery.

The Veteran submitted a private opinion from his physician, 
Dr. Sabbagh, dated January 2003 indicating the Veteran's 
neurological disability of the left upper extremity since the 
May 2001 surgery.  Dr. Sabbagh "theorized" that the 
additional disability is the result of unnoticed fracture of 
the first rib while opening the chest.  Dr. Sabbagh did not 
further explain the conclusion and the "theory" is not 
supported by the medical records.  Dr. Sabbagh did not make a 
specific finding whether the VA surgeon acted in a careless, 
reckless, or other fault-based manner.  

In short, the medical evidence consistently indicates the 
Veteran has an additional disability, namely some 
neurological deficit of the left upper extremity, due to his 
May 2001 surgery.  

Compensation shall be awarded for qualifying additional 
disability in the same manner as if the additional disability 
were service connected. Such is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability was: 1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the veteran's own willful misconduct, which was caused by 
VA treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable.

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Under 
38 C.F.R. § 17.32(c), informed consent includes, inter alia, 
an explanation of "reasonably foreseeable associated risks, 
complications or side effects."

The Veteran was afforded VA examinations in October 2006 and 
again in May 2009.  In October 2006, the VA examiner did 
conclude that the Veteran's left brachial plexopathy is an 
additional disability caused by the May 2001 surgery. The 
examiner found, however, that the disability is a known 
sequelae of coronary artery bypass surgery, albeit occurring 
only 1.3% of the time, and therefore the complication was not 
due to the carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on part of VA 
or was proximately caused by an event not reasonably 
foreseeable.

The Board remanded the claim for an additional VA opinion 
because the October 2006 examiner's opinion did not consider 
whether the Veteran supplied his informed consent to such a 
complication.  The 2006 opinion, moreover, inconsistently 
indicated the complication was an extremely rare known risk, 
but at the same time was reasonably foreseeable.  The Board 
sought a new opinion to further explain the foreseeability 
aspect of the Veteran's additional disability caused by the 
May 2001 surgery.  

The Veteran was afforded an additional VA examination in May 
2009.  Similar to the rest of the medical evidence, to 
include the October 2006 VA examination, the 2009 examiner 
found the Veteran did indeed have an additional disability 
caused by the May 2001 VA surgery, namely left brachial 
plexus neuropathy.  Similar to the bulk of the medical 
evidence, the May 2009 examiner also concluded the additional 
disability was not due to any carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of 
fault on the part of the VA.  Specifically, the examiner 
explained there was no evidence that the VA surgeon or 
administered anesthesia produced any specific injury to the 
Veteran during the surgery.

Rather, the May 2009 examiner explained the Veteran's mild 
chronic brachial plexus neuropathy is "a rare but known 
complication of thoracic surgery, but occurs in less than 1% 
of [coronary bypass graft] operations."  Due to the rarity, 
the examiner explained any reasonable health care provider 
would not have disclosed such a complication of surgery to 
the patient nor would it have been reasonably foreseeable to 
expect such a complication of surgery.  The examiner further 
reviewed the informed consent signed by the Veteran and 
confirmed that there was "no documentation that the Veteran 
received informed consent to the possibility of a brachial 
plexopathy as a complication of the surgery."  

In short, the May 2009 examiner concluded as follows:

In my opinion, the left brachial plexus neuropathy was 
caused by the VA Medical Center triple coronary artery 
bypass graft operation (CABG) treatment on 05/14/2001; 
but it was not due to any fault of the VA Medical Center 
physicians; and it was not foreseeable. (Emphasis 
added).

The Board finds the examiner's opinion compelling.  It is 
based on a thorough review of the Veteran's medical history 
and his current disability, to include the past medical 
opinions rendered by Dr. Sabbagh and the October 2006 VA 
examiner. 

In this case, the medical evidence consistently indicates the 
Veteran indeed has an additional disability, namely left 
brachial plexus neuropathy, due to the May 2001 VA surgery.  
The medical evidence also consistently indicates the 
additional disability was not caused by any instance of fault 
by the VA surgeon or any other VA medical provider.  

What is slightly inconsistent in the medical record is 
whether the complication, although rare, was foreseeable.  
Given the rarity of the complication, the May 2009 examiner 
concluded it was not a foreseeable occurrence whereas the 
October 2006 examiner focused on the fact that it was a known 
complication and, therefore, foreseeable.

There is at least some competent medical evidence indicating 
the complication was not reasonably foreseeable, the Board 
concludes the evidence is at the very least in relative 
equipoise.  As such the Veteran is entitled to the benefit of 
the doubt.  In light of the evidence described above, 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
brachial plexus neuropathy is warranted.

Increased Rating (Left Ankle)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, as is the case here, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

The Veteran fractured his left tibia in the military and 
underwent surgery where four screws were implanted.  The 
Veteran was service-connected and rated mainly for residual 
left ankle deformity. The Veteran now alleges his left ankle 
disability has worsened because the four implanted screws 
loosened causing added pain and instability.  He further 
alleges he walks with a cane due to the instability of his 
left ankle.

The Veteran's disability is currently rated 30 percent 
disabling under Diagnostic Code 5262, for impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Under DC 
5262, a 30 percent rating is assigned for a malunion of the 
tibia and fibula resulting in "marked" knee or ankle 
disability.  Id.  A 40 percent rating is assigned if the 
impairment of the tibia and fibula results in nonunion with 
loose motion, requiring brace.  Id.  The Board observes that 
the words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

The Board notes normal range of motion of the ankle is to 20 
degrees dorsiflexion and to 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5271, a 
10 percent disability rating is warranted for "moderate" 
limited motion and a 20 percent rating is assigned for 
"marked" limited motion.  See 38 C.F.R. § 4.71a.  No 
diagnostic code provides for a rating greater than 30 percent 
for limited motion of the ankle. 

VA outpatient treatment records confirm regular treatment for 
complaints of left ankle pain and instability.  The records 
also confirm the Veteran walks with a cane.  A January 2001 
VA x-ray indicates post-traumatic fracture deformity and 
internal fixation with multiple screws as well as marked 
arthritis.  The x-ray at that time does not confirm the 
screws were loose or causing instability.

The Veteran was afforded a VA examination in October 2001 
where he was diagnosed with "status post open reduction and 
internal fixation for fracture dislocation of the [left] 
ankle."  The examiner further noted "all screws are intact, 
and nothing is broken."  On examination, the Veteran's left 
ankle was swollen and tender on both sides and range of 
motion revealed extension limited to 5 degrees and flexion 
limited to 15 degrees.  The examiner also noted a well-healed 
surgical scar on both sides of the ankle. 

More recently, the Veteran was afforded a VA examination in 
October 2006 where the Veteran was diagnosed with an old 
healed fracture of the left distal tibia with severe 
degenerative arthritis of the left ankle, confirmed by x-ray.  
The examiner further noted a large, well-healed scar, and 
limited motion to include plantar flexion limited to 0 
degrees and dorsiflexion limited to 10 degrees.  X-rays 
confirmed 4 metallic screws at the site of fracture, but did 
not show that these screws were loosened or broken.  The 
examiner did note the Veteran walked with a cane. 

In short, the medical evidence simply does not confirm the 
Veteran's contentions that the screws in his ankle have 
loosened or broken.  The medical evidence does confirm, 
however, that the Veteran's old fracture of the distal tibia 
has resulted in severe arthritis, significant limitation of 
motion of the ankle, swelling and tenderness, and some gait 
abnormality necessitating a cane.  

While it is clear the Veteran's disability is severe, there 
is no medical confirmation that the Veteran has nonunion of 
the tibia and fibula with loose motion.  Indeed, x-rays 
consistently confirm the screws are intact within the 
Veteran's ankle.  While the Veteran clearly has significant 
limited motion in his ankle and severe arthritis, the 
Veteran's disability does not meet the criteria for a higher 
rating under diagnostic code 5262.

No other applicable diagnostic code would warrant an 
increased rating in this case.  There is x-ray evidence of 
severe degenerative arthritis of the left ankle, which can be 
rated under DC 5003, for degenerative arthritis, but DC 5003 
does not provide for a rating greater than the currently 
assigned 30 percent.  

Indeed, the only other diagnostic code applicable to the 
ankle that provides for a higher rating is DC 5270, for 
ankylosis of the ankle.  Here, the Veteran's ankle has 
limited motion, but is not "frozen," and therefore is 
clearly not ankylosed. 

Rather, the medical evidence indicates the main 
manifestations of the Veteran's left ankle disability include 
pain and limitation of motion. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A 
separate rating for the Veteran's arthritis would not be 
appropriate here because the manifestations of his arthritis, 
namely limitation of motion and pain, are the core 
manifestations warranting his current 30 percent rating here.  
In other words, the Veteran is already compensated for the 
manifestations of his arthritis under the current rating.  As 
indicated above, DC 5003, for degenerative arthritis, does 
not provide for a rating greater than 30 percent.  The Board 
further notes the Veteran is already separately evaluated for 
a left ankle scar from his surgery, which is not properly 
before the Board here and will not be considered.  

The Board considered functional loss.  Neither the 2001 nor 
the 2006 examiners noted an additional limitation of range of 
motion of the left ankle (other than reported) by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
Board further notes that absent a finding of ankylosis, the 
diagnostic criteria simply does not provide for a higher 
rating greater than 30 percent for limitation of motion of 
the ankle.  The October 2006 examiner noted the Veteran's is 
retired and, therefore, his left ankle does not affect 
occupation, but his ability to care for himself is mostly 
limited with assistance from his daughter.  The examiner 
further noted the Veteran does not climb stairs or most 
household chores, which are completed by family members.  The 
Veteran's functional loss appears to be mostly due to pain 
and limited motion, which is precisely what his current 
rating is based.  Accordingly, any functional limitations 
have already been considered in the current rating. 

In short, the medical evidence indicates the Veteran has 
significant limited motion of his ankle, pain and severe 
degenerative arthritis.  The fracture of his tibia resulted 
in a surgery where four screws were placed in the area.  
Despite the Veteran's contentions, however, there is no 
objective evidence that any of these screws are loose, broken 
or otherwise causing instability.  Rather, the Veteran's 
daily functioning is limited due to pain and limited motion.  
No medical evidence indicates ankylosis or additional 
disability of the left ankle.  The evidence simply does not 
warrant an increased rating under DC 5262 or any other 
arguably applicable diagnostic code.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 30 percent for the Veteran's left tibia 
fracture/ankle disability.

Extra-Schedular Considerations

In denying the claim for a higher rating for a left ankle 
disability, the Board also has considered whether the Veteran 
is entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected cervical spine or bilateral shoulder disabilities 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's disabilities with the 
established criteria found in the rating schedule shows that 
the rating criterion reasonably describes the Veteran's 
disability level and symptomatology. 

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his disabilities.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his left ankle 
(other than at the time of the original injury and subsequent 
surgeries).  As noted by the 2006 examiner, the Veteran is 
currently retired and, additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  

The medical evidence does note the Veteran walking with a 
cane and frequent complaints of pain, swelling and tenderness 
of the left ankle.  Even so, the October 2006 examiner did 
not find the Veteran's disability to affect occupation. 

The Board does not doubt the Veteran's daily life and 
employment options are limited due to his disabilities, 
clearly they are.  His disability, however, does not cause an 
exceptional or unusual type of impairment.  Although the 
Veteran is limited in occupation choices, the diagnostic 
criteria already contemplate some amount of occupational 
impairment. 

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
brachial plexopathy claimed to have resulted from treatment 
received during a hospitalization in a VAMC in May 2001 is 
granted, subject to the laws and regulations governing 
monetary awards.

Entitlement to an increased rating for deformity of the left 
ankle, secondary to a comminuted fracture of the lower one-
third of the tibia with metallic internal fixation, currently 
assigned a 30 percent evaluation is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


